United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 31, 2009 or ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-33836 Stewart & Stevenson LLC (Exact name of registrant as specified in its charter) Delaware 20-3974034 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1000 Louisiana St., Suite 5900, Houston, TX 77002 (Address of Principal Executive Offices) (Zip Code) (713) 751-2700 (Registrant’s telephone number including area code) None (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or if such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ*No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or if such shorter period that the registrant was required to submit and post such files). Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated¨Accelerated filer¨Non-accelerated filerþSmaller reporting company filer¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2) Yes ¨No þ There is no market for the registrant’s equity.As of December 11, 2009, there were 100,005,000 common units outstanding. * The registrant is currently not required to file reports, including this report, by Section 13 or 15(d) of the Securities Exchange Act of 1934 but is voluntarily filing this report with the Securities and Exchange Commission. 1 STEWART & STEVENSON LLC AND SUBSIDIARIES TABLE OF CONTENTS Part I. Financial Information Page Item 1. Financial Statements Condensed Consolidated Balance Sheets – as of October 31, 2009 and January 31, 2009 3 Condensed Consolidated Statements of Operations – Three and Nine months ended October 31, 2009 and November 1, 2008 4 Condensed Consolidated Statements of Cash Flows – Nine months ended October 31, 2009 and November 1, 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures Regarding Market Risk 24 Item 4. Controls and Procedures 25 Part II. Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 EX-31.1: Certification EX-31.2: Certification EX-32.1: Certification EX-32.2: Certification 2 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements Stewart & Stevenson LLC and Subsidiaries Condensed Consolidated Balance Sheets As of (In thousands, except units) October 31, 2009 January 31, 2009 (Unaudited) Assets Current assets: Cash and cash equivalents $ 2,857 $ 2,006 Restricted cash 3,000 3,000 Accounts receivable, net 120,975 148,330 Recoverable costs and accrued profits not yet billed 16,741 54,975 Inventories, net 279,780 293,207 Other current assets 9,241 5,650 Total current assets 432,594 507,168 Property, plant and equipment, net 83,281 93,170 Goodwill and intangibles, net 46,289 44,622 Deferred financing costs and other assets 8,258 9,002 Total assets $ 570,422 $ 653,962 Liabilities and shareholders' equity Current liabilities: Bank notes payable $ 8,198 $ 4,921 Current portion of long-term debt 103 212 Accounts payable 52,627 87,383 Accrued payrolls and incentives 7,514 10,854 Billings in excess of incurred costs 26,485 27,960 Customer deposits 8,723 20,547 Other current liabilities 49,725 41,717 Total current liabilities 153,375 193,594 Long-term debt, net of current portion 248,723 280,237 Other long-term liabilities 563 187 Total liabilities 402,661 474,018 Commitments and contingencies Shareholders' equity: Common units, 100,005,000 units issued and outstanding 74,113 74,113 Accumulated other comprehensive income (loss) 3,849 (3,762 ) Retained earnings 89,799 109,593 Total shareholders' equity 167,761 179,944 Total liabilities and shareholders' equity $ 570,422 $ 653,962 See accompanying Notes to Condensed Consolidated Financial Statements 3 Table of Contents Stewart & Stevenson LLC and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended October 31, 2009 November 1, 2008 October 31, 2009 November 1, 2008 (In thousands, except per unit data) Sales $ 167,263 $ 307,739 $ 530,596 $ 960,206 Cost of sales 143,591 250,130 442,072 783,099 Gross profit 23,672 57,609 88,524 177,107 Selling and administrative expenses 25,691 34,839 88,367 105,523 Other expense (income), net 208 489 (1,394 ) 1,886 Operating (loss) profit (2,227 ) 22,281 1,551 69,698 Interest expense, net 5,568 6,249 16,293 18,802 (Loss) earnings before income taxes (7,795 ) 16,032 (14,742 ) 50,896 Income tax expense (benefit) 393 234 (516 ) 1,466 Net (loss) earnings $ (8,188 ) $ 15,798 $ (14,226 ) $ 49,430 Weighted average units outstanding: Basic 100,005 100,005 100,005 100,005 Diluted 100,005 100,005 100,005 100,005 Net (loss) earnings per common unit: Basic $ (0.08 ) $ 0.16 $ (0.14 ) $ 0.49 Diluted $ (0.08 ) $ 0.16 $ (0.14 ) $ 0.49 See accompanying Notes to Condensed Consolidated Financial Statements 4 Table of Contents Stewart & Stevenson LLC and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended (In thousands) October 31, 2009 November 1, 2008 Operating activities Net (loss) earnings $ (14,226 ) $ 49,430 Adjustments to reconcile net (loss) earnings to net cash provided by operating activities: Amortization of deferred financing costs 1,509 1,477 Other non-cash items 249 - Depreciation and amortization 14,257 13,380 Change in operating assets and liabilities: Accounts receivable, net 28,394 (24,668 ) Recoverable costs and accrued profits not yet billed 39,853 (40,126 ) Inventories 17,268 4,617 Accounts payable (35,766 ) 21,481 Accrued payrolls and incentives (3,598 ) (1,617 ) Billings in exess of incurred costs (1,508 ) (2,058 ) Customer deposits (11,994 ) 383 Other current assets and liabilities 5,681 4,191 Other, net (2,040 ) (1,479 ) Net cash provided by operating activities 38,079 25,011 Investing activities Capital expenditures (2,659 ) (6,737 ) Additions to rental equipment (729 ) (15,759 ) Disposal of property, plant and equipment, net 413 7 Net cash used in investing activities (2,975 ) (22,489 ) Financing activities Change in short-term notes payable 2,471 2,909 Deferred financing costs (375 ) (375 ) Changes in long-term revolving loans (31,518 ) 13,089 Distributions to shareholders for tax obligations (5,568 ) (28,599 ) Net cash used in financing activities (34,990 ) (12,976 ) Effect of exchange rate on cash 737 252 Increase (decrease) in cash and cash equivalents 851 (10,202 ) Cash and cash equivalents, beginning of fiscal period 2,006 12,382 Cash and cash equivalents, end of fiscal period $ 2,857 $ 2,180 Cash paid for: Interest $ 11,306 $ 13,458 Income taxes $ 2,769 $ 3,264 See accompanying Notes to Condensed Consolidated Financial Statements 5 Table of Contents Stewart & Stevenson LLC Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1. Company Overview Stewart& Stevenson LLC, headquartered in Houston, Texas, was formed in November 2005 for the purpose of acquiring from Stewart& Stevenson Services, Inc. (“SSSI”) and its affiliates on January23, 2006 substantially all of their equipment, aftermarket parts and service and rental businesses that primarily served the oil and gas industry as well as the perpetual rights to the Stewart& Stevenson name and logo for use worldwide (the “SSSI Acquisition”).Unless otherwise indicated or the context otherwise requires, the terms “Stewart & Stevenson,” the “Company,” “we,” “our” and “us” refer to Stewart& Stevenson LLC and its subsidiaries. We are a leading designer, manufacturer and marketer of specialized equipment and provide aftermarket parts and service to the oil and gas and other industries. Our diversified product lines include equipment for well stimulation, well servicing and workover rigs, drilling rigs, coiled tubing, cementing, nitrogen pumping, power generation and electrical systems as well as engines, transmissions and material handling equipment. We have a substantial installed base of equipment, which provides us with significant opportunities for recurring, higher-margin aftermarket parts and service revenues, and we also provide rental equipment to our customers. Note 2. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of the Company have been prepared in accordance with Rule 10-01 of Regulation S-X for interim financial statements and do not include all information and footnotes required by United States (“U.S.”) generally accepted accounting principles (“GAAP”) for complete financial statements.However, the information furnished herein reflects all normal recurring adjustments which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented.The results of operations for the three and nine months ended October 31, 2009 are not necessarily indicative of the results that will be realized for the fiscal year ending January 31, 2010. These condensed consolidated financial statements should be read in conjunction with our Annual Report on Form 10-K and the notes thereto for the year ended January 31, 2009. Use of Estimates and Assumptions: The preparation of financial statements in conformity with U.S. GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results may differ from these estimates. Fiscal Year: Our fiscal year begins on February 1 of the year stated and ends on January 31 of the following year.For example, our “Fiscal 2009” commenced on February 1, 2009 and will end on January 31, 2010.We report results on the fiscal quarter method with each quarter comprising approximately 13 weeks. The third quarter of Fiscal 2009 commenced on August 2, 2009 and ended on October 31, Consolidation:The consolidated financial statements include the accounts of Stewart & Stevenson LLC and all enterprises in which we have a controlling interest.All intercompany accounts and transactions have been eliminated. We do not have any variable-interest entities. Reclassifications:Certain reclassifications have been made in the prior year consolidated financial statements to conform to the current period presentation. During the second quarter of 2009, the Company reclassified accrued contract costs from accounts payable and inventories, net to other current liabilities. Recent Accounting Pronouncements Business Combinations:In December2007, the Financial Accounting Standards Board (“FASB”) issued revised and clarified authoritative guidance on how acquirers recognize and measure the consideration transferred, identifiable assets acquired, liabilities assumed, non-controlling interests and goodwill acquired in a business combination. The required disclosures surrounding the nature and financial effects of business combinations have also been expanded. The new guidance was effective prospectively for fiscal years beginning after December15, 2008. The Company adopted the revised guidance on February1, 2009 and it is expected to impact certain aspects of our accounting for any future acquisitions or other business combinations which may be consummated, including the accounting for acquisition costs and determination of fair values assigned to certain purchased assets and liabilities. 6 Table of Contents Disclosures about Derivative Instruments and Hedging Activities:In March 2008, the FASB issued new and expanded authoritative guidance that requires qualitative disclosures about a company’s objectives and strategies with respect to its use of derivative instruments, quantitative disclosures about the fair value, gains and losses of its derivative contracts and details of credit-risk-related contingent features in hedged positions. This guidance requires disclosure of how and why a company uses and accounts for derivative instruments and their related hedged items and their effects on its financial position, financial performance and cash flows. The new guidance was effective prospectively for fiscal years beginning on or after November 15, 2008. The Company adopted the new guidance on February 1, 2009 and it did not have a material impact on the notes and disclosures to our consolidated financial statements. Determination of the Useful Life of Intangible Assets:In April2008, the FASB provided new authoritative guidance that revised the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset.The goal of this guidance is to improve the consistency between the useful life of a recognized intangible asset and the period of expected cash flows used to measure the fair value of the asset.This new guidance was effective for fiscal years beginning after December15, 2008. The Company adopted the new guidance on February1, 2009 and it may impact certain aspects of our accounting for intangible assets and the determination of useful lives assigned to them in any future acquisitions or other business combinations. Subsequent Events:In May 2009, the FASB established standards related to accounting for and disclosure of events occurring after the balance sheet date and prior to issuance of the financial statements. This standard sets the period during which management must evaluate events for inclusion via recognition and/or disclosure in the financial statements.The standard also defines events as either recognized or non-recognized and requires disclosure of the date through which events were evaluated. We have adopted the provisions of this new standard, which became effective for interim and annual reporting periods ending after June 15, 2009.Subsequent events have been evaluated through the date the third quarter financial statements were issued on December 15, 2009 and have been either recognized and/or disclosed, when necessary, in our current period financial statements. Note 3. Comprehensive Income Total comprehensive income was as follows: For the Three Months Ended For the Nine Months Ended (In thousands) October 31, 2009 November 1, 2008 October 31, 2009 November 1, 2008 Net (loss) earnings $ (8,188 ) $ 15,798 $ (14,226 ) $ 49,430 Currency translation (loss) gain (2 ) (11,076 ) 7,612 (11,342 ) Comprehensive (loss) gain $ (8,190 ) $ 4,722 $ (6,614 ) $ 38,088 The local currency is the functional currency for our South American and Canadian subsidiaries and, as such, assets and liabilities are translated into U.S. dollars at the period end exchange rates.Income and expense items are translated at the average exchange rates during the period.Translation adjustments resulting from changes in exchange rates are reported in other comprehensive income.As of October 31, 2009 and November 1, 2008, the entire accumulated and other comprehensive (loss) gain consisted of currency translation adjustments. 7 Table of Contents Note 4. Segment Data Our reportable operating segments are based on the types of products and services offered and are aligned with our internal management structure.Inter-segment and intra-segment revenues and costs are eliminated, and the operating profit represents the earnings before interest and income taxes. Our reportable segments include: Equipment – This segment designs, manufactures, constructs and markets equipment for well stimulation, drilling and well servicing rigs, coiled tubing, cementing, nitrogen pumping, power generation and electrical systems, serving the oil and gas industry.This segment also sells engines, transmissions and material handling equipment for well servicing, workover, drilling, pumping and other applications for a wide range of other industries. Aftermarket Parts and Service – This segment provides aftermarket parts and service for productswe manufacture and products manufactured by others, to customers in the oil and gas industry as well as customers in the power generation, marine, mining, construction, commercial vehicle and material handling industries. Rental – This segment provides equipment on a short-term rental basis, including generators, material handling equipment and air compressors, to a wide range of end-markets. Corporate – This segment includes administrative overhead normally not associated with the specific activities within the operating segments.Such expenses include legal, finance and accounting, internal audit, human resources, information technology and other similar corporate office costs. Certain general and administrative costs which are incurred to support all operating segments are allocated to the segment operating results presented. Operating results by segment are as follows: For the Three Months Ended For the Nine Months Ended October 31, 2009 November 1, 2008 October 31, 2009 November 1, 2008 (In thousands) Sales Equipment $ 96,551 $ 188,945 $ 303,883 $ 630,624 Aftermarket parts and service 65,873 99,620 211,489 295,654 Rental 4,839 19,174 15,224 33,928 Total sales $ 167,263 $ 307,739 $ 530,596 $ 960,206 Operating profit (loss) Equipment $ 3,725 $ 15,168 $ 14,291 $ 55,607 Aftermarket parts and service 2,198 12,283 14,351 33,759 Rental 417 5,369 1,573 8,121 Corporate (8,567 ) (10,539 ) (28,664 ) (27,789 ) Total operating (loss) profit $ (2,227 ) $ 22,281 $ 1,551 $ 69,698 Operating profit (loss) percentage Equipment 3.9 % 8.0 % 4.7 % 8.8 % Aftermarket parts and service 3.3 12.3 6.8 11.4 Rental 8.6 28.0 10.3 23.9 Consolidated (1.3 ) % 7.2 % 0.3 % 7.3 % 8 Table of Contents Note 5. Long-Term Debt As of October 31, 2009 January 31, 2009 (In thousands) Unsecured senior notes $ 150,000 $ 150,000 Revolving credit facility 98,668 130,219 Other debt 8,356 5,151 Total 257,024 285,370 Less:current portion of other debt (8,301 ) (5,133 ) Long-term debt, net of current portion $ 248,723 $ 280,237 Revolving Credit Facility: In February 2007, we amended our senior credit facility, increased the revolving facility to $250.0 million and added a $25.0 million sub-facility to be used by our Canadian subsidiary.The amended $250.0 million revolving credit facility, which matures in February 2012, is an asset-based revolving credit facility which is secured by substantially all accounts receivable, inventory and property, plant and equipment and provides for borrowings at LIBOR plus a margin ranging from 1.25% to 2.00% per annum, based on our leverage ratios, as specified in the credit agreement.As of October 31, 2009, borrowings under the facility bear interest at a weighted average interest rate of 2.45%.A commitment fee of 0.30% to 0.375% per annum is payable on all unused portions of the revolving credit facility based on our leverage ratios.Interest payments are due monthly, or as LIBOR contracts expire.The revolving credit facility also has a $30.0 million sub-facility which may be used for letters of credit. The credit agreement limits available borrowings to certain percentages of our assets. As of October 31, 2009, there were $20.4 million of letters of credit outstanding.Based on the outstanding borrowings, letters of credit issued and the terms of the asset-based revolving credit facility, our available borrowing capacity was approximately $60.0 million at October 31, Unsecured Senior Notes: During the second quarter of Fiscal 2006, we issued $150.0 million of unsecured senior notes, bearing interest at 10% per annum and maturing in July The revolving credit facility and the senior notes contain financial and operating covenants with which we must comply during the terms of the agreements.These covenants include the maintenance of certain financial ratios, restrictions related to the incurrence of certain indebtedness and investments, and prohibition of the creation of certain liens. We were in compliance with all covenants as of October 31, 2009.The financial covenant for the revolving credit facility requires that we maintain a fixed charge coverage ratio, as defined in the agreement, of at least 1.1 to 1.0; however, this covenant does not take effect until our available borrowing capacity is $30.0 million or less.The financial covenant for the senior notes indenture requires that, were we to incur additional indebtedness (subject to various exceptions set forth in the indenture), after giving effect to the incurrence of such additional indebtedness, we have a consolidated coverage ratio, as defined in the indenture, of at least 2.5 to We incurred $3.3 million of capitalized legal and financing charges associated with establishing the original $250.0 million senior credit facility, which are being amortized over the five year term of the facility.As a result of the amendment reducing the facility to $125.0 million in June 2006, we recorded a $1.5 million non-cash charge during the second quarter of Fiscal 2006 as interest expense.We also incurred $5.1 million of capitalized legal and financing charges associated with the issuance of the $150.0 million of senior notes during the second quarter of Fiscal 2006.These costs are being amortized over the eight year term of the notes.During the first quarter of Fiscal 2007, we incurred $2.2 million of capitalized legal and financing costs associated with the February 2007 amendment to the senior credit facility.As of October 31, 2009, $6.1 million of unamortized costs are included in the balance sheet. The estimated fair value of our senior notes is based on quoted market prices (Level 1). At October 31, 2009, our senior notes with a carrying value of $150.0 million had a fair value of $138.0 million. 9 Table of Contents Other debt: Other debt includes certain secured loans from our South American operations, a floor plan financing agreement and other equipment loans.The restricted cash on our balance sheet relates to collateral securing certain of this debt. Guarantor entities:The senior notes were co-issued by Stewart & Stevenson LLC and Stewart & Stevenson Funding Corp. and are guaranteed by all of our subsidiaries except one domestic subsidiary, one subsidiary in Canada and two subsidiaries in South America. Stewart & Stevenson LLC and all of its subsidiaries except one domestic subsidiary, one subsidiary in Canada and two subsidiaries in South America are co-borrowers on the $250.0 million revolving credit facility. The following condensed consolidating financial statements present separately the financial position, results of operations and cash flows of the co-issuers/guarantors (“Guarantor Entities”), and all non-guarantor subsidiaries of the Company (“Non-Guarantor Entities”) based on the equity method of accounting. Condensed Consolidating Balance Sheets As of October 31, 2009 (Unaudited) Guarantor Entities Non-Guarantor Entities Eliminations Consolidated Totals (In thousands) Current assets $ 381,052 $ 51,542 $ - $ 432,594 Property, plant and equipment 78,645 4,636 - 83,281 Other assets 46,864 33,594 (25,911 ) 54,547 Total assets $ 506,561 $ 89,772 $ (25,911 ) $ 570,422 Current liabilities $ 133,395 $ 19,980 $ - $ 153,375 Intercompany (receivables) payables (43,661 ) 43,661 - - Long-term liabilities 249,066 220 - 249,286 Shareholders' equity 167,761 25,911 (25,911 ) 167,761 Total liabilities and shareholders' equity $ 506,561 $ 89,772 $ (25,911 ) $ 570,422 As of January 31, 2009 Guarantor Entities Non-Guarantor Entities Eliminations Consolidated Totals Current assets $ 434,068 $ 73,100 $ - $ 507,168 Property, plant and equipment 89,472 3,698 - 93,170 Other assets 48,254 31,311 (25,941 ) 53,624 Total assets $ 571,794 $ 108,109 $ (25,941 ) $ 653,962 Current liabilities $ 169,940 $ 23,654 $ - $ 193,594 Intercompany (receivables) payables (58,310 ) 58,310 - - Long-term liabilities 280,220 204 - 280,424 Shareholders' equity 179,944 25,941 (25,941 ) 179,944 Total liabilities and shareholders' equity $ 571,794 $ 108,109 $ (25,941 ) $ 653,962 10 Table of Contents Condensed Consolidating Statements of Operations (Unaudited) For the Three Months Ended October 31, 2009 (In thousands) Guarantor Entities Non-Guarantor Entities Eliminations Consolidated Totals Sales $ 150,681 $ 16,582 $ - $ 167,263 Cost of sales 126,074 17,517 - 143,591 Gross profit (loss) 24,607 (935 ) - 23,672 Selling and administrative expenses 21,494 4,197 - 25,691 Equity in loss of subsidiaries 4,394 - (4,394 ) - Other expense, net 32 176 - 208 Operating loss (1,313 ) (5,308 ) 4,394 (2,227 ) Interest expense, net 4,801 767 - 5,568 Loss before income taxes (6,114 ) (6,075 ) 4,394 (7,795 ) Income tax expense (benefit) 2,074 (1,681 ) - 393 Net loss $ (8,188 ) $ (4,394 ) $ 4,394 $ (8,188 ) For the Three Months Ended November 1, 2008 Guarantor Entities Non-Guarantor Entities Eliminations Consolidated Totals Sales $ 282,562 $ 25,177 $ - $ 307,739 Cost of sales 227,753 22,377 - 250,130 Gross profit 54,809 2,800 - 57,609 Selling and administrative expenses 30,749 4,090 - 34,839 Equity in loss of subsidiaries 1,504 - (1,504 ) - Other expense (income), net 697 (208 ) - 489 Operating profit (loss) 21,859 (1,082 ) 1,504 22,281 Interest expense, net 5,522 727 - 6,249 Earnings (loss) before income taxes 16,337 (1,809 ) 1,504 16,032 Income tax expense (benefit) 539 (305 ) - 234 Net earnings (loss) $ 15,798 $ (1,504 ) $ 1,504 $ 15,798 11 Table of Contents Condensed Consolidating Statements of Operations (Unaudited) For the Nine Months Ended October 31, 2009 (In thousands) Guarantor Entities Non-Guarantor Entities Eliminations Consolidated Totals Sales $ 470,276 $ 60,320 $ - $ 530,596 Cost of sales 386,766 55,306 - 442,072 Gross profit 83,510 5,014 - 88,524 Selling and administrative expenses 76,841 11,526 - 88,367 Equity in loss of subsidiaries 7,641 - (7,641 ) - Other (income) expense, net (2,770 ) 1,376 - (1,394 ) Operating profit (loss) 1,798 (7,888 ) 7,641 1,551 Interest expense, net 14,165 2,128 - 16,293 Loss before income taxes (12,367 ) (10,016 ) 7,641 (14,742 ) Income tax expense (benefit) 1,859 (2,375 ) - (516 ) Net loss $ (14,226 ) $ (7,641 ) $ 7,641 $ (14,226 ) For the Nine Months Ended November 1, 2008 Guarantor Entities Non-Guarantor Entities Eliminations Consolidated Totals Sales $ 853,792 $ 106,414 $ - $ 960,206 Cost of sales 694,268 88,831 - 783,099 Gross profit 159,524 17,583 - 177,107 Selling and administrative expenses 90,941 14,582 - 105,523 Equity in earnings of subsidiaries (337 ) - 337 - Other expense, net 1,453 433 - 1,886 Operating profit 67,467 2,568 (337 ) 69,698 Interest expense, net 16,601 2,201 - 18,802 Earnings before income taxes 50,866 367 (337 ) 50,896 Income tax expense 1,436 30 - 1,466 Net earnings $ 49,430 $ 337 $ (337 ) $ 49,430 12 Table of Contents Condensed Consolidating Statements of Cash Flows (Unaudited) For the Nine Months Ended October 31, 2009 (In thousands) Guarantor Entities Non-Guarantor Entities Eliminations Consolidated Totals Net cash provided by (used in): Operating activities Net loss $ (14,226 ) $ (7,641 ) $ 7,641 $ (14,226 ) Equity in loss of subsidiaries 7,641 - (7,641 ) - Other adjustments 30,068 22,237 - 52,305 Operating activities 23,483 14,596 - 38,079 Investing activities 412 (3,387 ) - (2,975 ) Financing activities (23,701 ) (11,289 ) - (34,990 ) Effect of exchange rate on cash - 737 - 737 Net increase in cash 194 657 - 851 Cash at the beginning of the period 26 1,980 - 2,006 Cash at the end of the period $ 220 $ 2,637 $ - $ 2,857 For the Nine Months Ended November 1, 2008 Guarantor Entities Non-Guarantor Entities Eliminations Consolidated Totals Net cash provided by (used in): Operating activities Net income $ 49,430 $ 337 $ (337 ) $ 49,430 Equity in earnings of subsidiaries (337 ) - 337 - Other adjustments (10,720 ) (13,699 ) - (24,419 ) Operating activities 38,373 (13,362 ) - 25,011 Investing activities (20,641 ) (1,848 ) - (22,489 ) Financing activities (23,642 ) 10,666 - (12,976 ) Effect of exchange rate on cash - 252 - 252 Net decrease in cash (5,910 ) (4,292 ) - (10,202 ) Cash at the beginning of the period 5,957 6,425 - 12,382 Cash at the end of the period $ 47 $ 2,133 $ - $ 2,180 Note 6. Significant Balance Sheet Accounts Allowance for Doubtful Accounts:Activity in the allowance for doubtful accounts was as follows: For the Three Months Ended For the Nine Months Ended (In thousands) October 31, 2009 November 1, 2008 October 31, 2009 November 1, 2008 Allowance for doubtful accounts at beginning of period $ 4,512 $ 3,554 $ 3,599 $ 3,140 Additions to reserves 1,088 111 2,354 564 Writeoffs against allowance for doubtful accounts (291 ) (455 ) (729 ) (768 ) Collections of previously reserved items 45 28 130 302 Allowance for doubtful accounts at end of period $ 5,354 $ 3,238 $ 5,354 $ 3,238 13 Table of Contents Inventories:Summarized below are the components of inventories: As of (In thousands) October 31, 2009 January 31, 2009 Inventory purchased under distributor agreements $ 110,167 $ 124,844 Raw materials, spare parts and finished goods 126,972 111,848 Work in process 42,641 56,515 Total inventories, net $ 279,780 $ 293,207 Raw materials, spare parts and finished goods include OEM equipment and components used in the equipment segment.The inventory balances above are stated net of inventory valuation allowances totaling $17.5 million and $13.0 million as of October 31, 2009 and January 31, 2009, respectively. Property, Plant and Equipment:Components of property, plant and equipment, net, were as follows: As of (In thousands) October 31, 2009 January 31, 2009 Machinery and equipment $ 27,970 $ 25,841 Buildings and leasehold improvements 27,018 27,082 Rental equipment 62,160 63,947 Computer hardware and software 4,426 3,043 Accumulated depreciation (46,038 ) (35,420 ) Net depreciable assets 75,536 84,493 Construction in progress 686 1,629 Land 7,059 7,048 Property, plant and equipment, net $ 83,281 $ 93,170 Intangible Assets and Goodwill: Amounts allocated to intangible assets are amortized on a straight-line basis over their estimated useful lives.Intangible asset values include the following: As of October 31, 2009 (In thousands) Estimated Useful Life Gross Carrying Value Accumulated Amortization Currency Translation Net Carrying Value Non-current amortizable intangible assets: Engineering drawings 2.5-10 Yrs. $ 6,346 $ (4,928 ) $ 189 $ 1,607 Distribution contracts 27 Yrs. 3,384 (468 ) - 2,916 Customer relationships 6-11 Yrs. 7,409 (2,352 ) 338 5,395 Patents 4 Yrs. 209 (166 ) - 43 Non-compete covenant 5 Yrs. 1,420 (795 ) 71 696 Total 18,768 (8,709 ) 598 10,657 Indefinite-lived intangible assets: Trademarks - 9,150 - 158 9,308 Total $ 27,918 $ (8,709 ) $ 756 $ 19,965 14 Table of Contents As of January 31, 2009 (In thousands) Estimated Useful Life Gross Carrying Value Accumulated Amortization Currency Translation Net Non-current amortizable intangible assets: Engineering drawings 2.5-10 Yrs. $ 6,346 $ (3,824 ) $ 157 $ 2,679 Distribution contracts 27 Yrs. 3,384 (373 ) - 3,011 Customer relationships 6-11 Yrs. 7,409 (1,587 ) (140 ) 5,682 Patents 4 Yrs. 209 (135 ) - 74 Non-compete covenant 5 Yrs. 1,420 (580 ) 2 842 Total 18,768 (6,499 ) 19 12,288 Indefinite-lived intangible assets: Trademarks - 9,130 - (125 ) 9,005 Total $ 27,898 $ (6,499 ) $ (106 ) $ 21,293 The following table presents goodwill (relating entirely to our equipment segment) as of the dates indicated, as well as changes in the account during the period shown: (In thousands) Amount Carrying amount as of January 31, 2009 $ 23,329 Currency translation 2,995 Carrying amount as of October 31, 2009 $ 26,324 During the second quarter, we determined that reduced orders had lowered our cash flow expectations for a reporting unit within our equipment segment and concluded that an indicator of impairment existed. We performed an interim impairment test, which indicated that an impairment did not exist.Our interim goodwill and indefinite-lived intangibles impairment test involved a comparison of the fair value of the reporting unit with the carrying value. The fair value was determined using discounted cash flows and other market-related valuation models, including earnings multiples and comparable asset market values. Certain estimates and judgments are required in the application of these fair value models. The discounted cash flow analysis consists of estimating the future cash flows that are directly associated with the reporting unit. These cash flows, in addition to the earnings multiples and comparable asset market values, are inherently subjective and require significant estimates based upon historical experience and future expectations, such as budgets and industry projections.We believe the decline in activity in this reporting unit is temporary in nature and our estimates assume an improvement in orders in the near term.A sustained period of depressed demand could result in a significant decline in the fair value of the reporting unit, and impairments may be necessary in future periods. Warranties: We generally provide product and service warranties for periods of six to 18 months. Based on historical experience and contract terms, we provide for the estimated cost of product and service warranties at the time of sale or, in some cases, when specific warranty problems are identified. Accrued warranty costs are adjusted periodically to reflect actual experience. Certain warranty and other related claims involve matters of dispute that ultimately may be resolved by negotiation, arbitration or litigation. Occasionally, a material warranty issue can arise that is beyond our historical experience. We provide for any such warranty issues as they become known and estimable. 15 Table of Contents A summary of warranty activity was as follows: For the Three Months Ended For the Nine Months Ended (In thousands) October 31, 2009 November 1, 2008 October 31, 2009 November 1, 2008 Accrued warranty costs at beginning of period $ 4,631 $ 5,687 $ 4,990 $ 5,982 Payments for warranty obligations (1,220 ) (1,519 ) (4,781 ) (4,734 ) Warranty accrual for current period sales 615 1,475 3,817 4,395 Accrued warranty costs at end of period $ 4,026 $ 5,643 $ 4,026 $ 5,643 Derivative financial instruments: We entered into a short-term foreign currency exchange rate derivative instrument in January 2009 to manage our exposure to fluctuations in foreign currency exchange rates for certain contracts of our Canadian subsidiary that were not denominated in its functional currency.The estimated fair values of a derivative fluctuate over time and should be viewed in relation to the underlying transaction and the overall management of our exposure to fluctuations in the underlying risks. Hedge accounting for our foreign currency derivative was not pursued.The derivative instrument was settled on May 22, 2009 and resulted in a realized gain of $1.4 million which was recorded in other expense (income), net within our consolidated statements of operations. Note 7. Equity The Company has 100,005,000 common units issued and outstanding, which consist of both Common Units and Common B Units.Additionally, the Company has Common A Units, none of which are issued or outstanding.These three classes of Units have the same economic rights.The voting and transfer rights of the three classes differ in that the Common Units are entitled to one vote per Common Unit and upon transfer shall remain designated as Common Units. The Common A Units are entitled to ten votes per Common A Unit and upon transfer will be designated as Common Units.The Common B Units are entitled to ten votes per Common B Unit and upon transfer may be designated by the transferor as Common B Units, Common A Units or Common Units.As of October 31, 2009, the number of Common Units and Common B Units issued and outstanding was 48,255,000 and 51,750,000, respectively, and as of January 31, 2009 the number of Common Units and Common B Units issued and outstanding was 36,255,000 and 63,750,000, respectively. Stewart & Stevenson LLC is a limited liability company, therefore, U.S. federal and certain state taxes are paid by the holders of our common units.As a limited liability company, the common unit holders’ liability is limited to the capital invested in the Company. Share-Based Compensation: On September 5, 2007, our board of directors adopted the 2007 Incentive Compensation Plan (“Incentive Plan”). The Incentive Plan received the required approval of a majority of our unit holders and became effective on September 27, 2007.In connection with the adoption and approval of the Incentive Plan, the compensation committee of the board, which has the responsibility to administer the Incentive Plan, made certain grants of restricted shares to our non-executive directors and certain members of our senior executive management. The grants to our five non-executive directors total 300,000 restricted shares vesting in five (5)60,000 share tranches, with each such tranche vesting upon board service for a complete fiscal year. In addition, approximately 54,000 restricted shares granted to former directors were earned as part of their service to the Company with the balance of these grants being forfeited at the end of their service to the Company. The grants to senior executive management total 110,000 restricted shares vesting in five (5) 22,000 share tranches, with each tranche vesting upon employment for a complete fiscal year.The executive grants are subject to the achievement of net pre-tax income growth in the relevant fiscal year that exceeds the median net pre-tax income growth of a peer group of companies consisting of Schlumberger, Ltd., National Oilwell Varco, Inc., Weatherford International Ltd., Cameron International Corp. and BJ Services Company and are subject to acceleration in the case of an executive’s death or disability.As this performance condition was not met for Fiscal 2008, the Fiscal 2008 tranche of 22,000 restricted shares was forfeited.All grants are subject to (i)the completion of an initial public equity offering, and (ii)accelerated vesting upon a change-in-control of the Company. No expense has been recognized for these grants because the contingent condition has not occurred and, as of October 31, 2009, diluted earnings per share excluded the approximately 442,000 contingent unvested restricted shares. 16 Table of Contents Note 8. Income Taxes We expect our effective tax rate to be a benefit of approximately 15.0% for Fiscal 2009, which excludes our distributions to our unit holders.As a limited liability company, income is reported for federal and state income tax purposes (except for the Texas Margins tax and foreign taxes reported at the entity level) by our unit holders. During the three and nine months ended October 31, 2009, we recognized tax expense of $2.0 million and $1.8 million, respectively, of Texas Margins tax and $1.6million and $2.3 million, respectively, of income tax benefit associated with foreign jurisdictions. During the three and nine months ended November 1, 2008, we recognized $0.5million and $1.2 million, respectively, of Texas Margins tax and ($0.2)million and $0.2 million, respectively, of income tax associated with foreign jurisdictions. The difference between the effective tax rate expected for Fiscal 2009 and for the period ended October 31, 2009 is due to temporary differences to reverse in the fourth quarter and losses in a foreign subsidiary. Generally, we make quarterly distributions to our unit holders to fund their tax obligations. During the periods ended October 31, 2009 and November 1, 2008, we made tax distributions of $5.6million and $28.6million, respectively, to our unit holders. Note 9. Litigation and Contingencies In July 2009, we settled an arbitration action brought against one of our suppliers and us.Our second quarter of Fiscal 2009 results of operations, after insurance proceeds and receipt of certain inventory, were negatively impacted by approximately $2.6 million, which is recorded in selling and administrative expenses. The settlement resolved the arbitration action and resulted in dismissal and release of all claims alleged. The State of Texas has notified us that it will be conducting a sales and use tax audit for the fiscal years 2006 through 2008 set to begin in Fiscal 2009.During the second quarter of Fiscal 2009, management completed a preliminary analysis and recorded a charge of $3.4 million to selling and administrative expenses and other current liabilities.This amount represents management’s best estimate of probable loss, though such loss could be higher or lower and remains subject to the audit by the State of Texas. We are in discussions with our customers and will attempt to recoup such sales tax where possible and will record such recoveries, if any, upon receipt. We are also a defendant in a number of lawsuits relating to matters normally incident to our business.No individual case, or group of cases presenting substantially similar issues of law or fact, is expected to have a material effect on the manner in which we conduct our business or on our consolidated results of operations, financial position or liquidity.We maintain certain insurance policies that provide coverage for product liability and personal injury cases.We have established reserves that we believe to be adequate based on current evaluations and our experience in these types of claim situations.Nevertheless, an unexpected outcome or adverse development in any such case could have a material adverse impact on our consolidated results of operations in the period in which it occurs. Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Special Note Regarding Forward-Looking Statements This Quarterly Report includes statements that are, or may be deemed to be, “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements can be identified by the use of forward-looking terminology, including the terms “believes,” “estimates,” “anticipates,” “expects,” “intends,” “plans,” “may,” “will” or “should” or, in each case, their negative or other variations or comparable terminology.These forward-looking statements include all matters that are not historical facts and are not limited to the outlook for our future business and financial performance.They appear in a number of places throughout this report and include statements regarding our intentions, beliefs or current expectations concerning, among other things, our results of operations, financial condition, liquidity, prospects, growth, strategies and the industry in which we operate.By their nature, forward-looking statements involve risks and uncertainties because they relate to events and depend on circumstances that may or may not occur in the future and some of which are beyond our control. 17 Table of Contents We believe that these risks and uncertainties include: · periodic economic and industry downturns affecting the oil and gas industry; · competitive pressures in the industries we serve; · factors affecting our international sales and operations; · the potential loss of a key OEM supplier; · the occurrence of events not covered by insurance; · our ability to attract and retain qualified employees; · our failure to accurately estimate costs associated with products produced under fixed-price contracts; · our susceptibility to adverse weather conditions affecting the Gulf Coast; · unforeseen difficulties relating to acquisitions; · the impact of governmental laws and regulations, including environmental laws and regulations; · our failure to maintain key licenses; · our ability to protect our intellectual property; · our level of indebtedness; and · the other factors described under “Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended January 31, 2009, which is accessible on the Securities and Exchange Commission’s website at www.sec.gov. These factors should not be construed as exhaustive and should be read with the other cautionary statements in this Quarterly Report. We caution you that forward-looking statements are not guarantees of future performance and that our actual results of operations, financial condition and liquidity, and developments in the industry in which we operate, may differ materially from those made in or suggested by the forward-looking statements contained in this Quarterly Report.In addition, even if our results of operations, financial condition, liquidity and growth, and developments in the industry in which we operate are consistent with the forward-looking statements contained in this Quarterly Report, those results or developments may not be indicative of results or developments in subsequent periods. Any forward-looking statements which we make in this Quarterly Report speak only as of the date of such statement, and, except as required under the federal securities laws and the rules and regulations of the SEC, we undertake no obligation to update publicly any forward-looking statements in this Quarterly Report, after the date of this Quarterly Report, whether as a result of new information, future events or otherwise.Comparisons of results for current and any prior periods are not intended to express any future trends or indications of future performance, unless expressed as such, and should only be viewed as historical data. 18 Table of Contents Comparison of Results of Operations—Three Months Ended October 31, 2009 and November 1, Sales - For the three months ended October 31, 2009 our sales were $167.3 million, a decrease of 45.6% compared to sales of $307.7 million for the comparable period of Fiscal 2008.This decrease in sales was primarily attributable to low customer confidence as a result of the weak U.S. and global economy, the tight credit markets and unstable gas and oil prices, which impacted all segments.A breakdown of sales for the periods is as follows: For the Three Months Ended Three Month Change October 31, 2009 November 1, 2008 $ % (In thousands) Sales Equipment $ 96,551 $ 188,945 $ (92,394 ) -48.9 % Aftermarket parts and service 65,873 99,620 (33,747 ) -33.9 % Rental 4,839 19,174 (14,335 ) -74.8 % Total sales $ 167,263 $ 307,739 $ (140,476 ) -45.6 % Operating profit (loss) Equipment $ 3,725 $ 15,168 $ (11,443 ) -75.4 % Aftermarket parts and service 2,198 12,283 (10,085 ) -82.1 % Rental 417 5,369 (4,952 ) -92.2 % Corporate (8,567 ) (10,539 ) 1,972 -18.7 % Total operating (loss) profit $ (2,227 ) $ 22,281 $ (24,508 ) -110.0 % Operating profit (loss) percentage Equipment 3.9 % 8.0 % Aftermarket parts and service 3.3 12.3 Rental 8.6 28.0 Consolidated (1.3 ) % 7.2 % Sales of equipment fell by 48.9%, or $92.4 million, during the three months ended October 31, 2009 compared to the same period in Fiscal 2008. The decrease in sales was primarily attributable to lower sales volumes in all product lines except power generation and coiled tubing, with well stimulation, rigs and seismic sales representing the largest percentage of decline. Aftermarket parts and service sales fell by $33.7 million to $65.9 million in the three months ended October 31, 2009 compared to $99.6 million in the comparable period of Fiscal 2008.The decrease in parts sales was $20.7 million and in service revenues was $13.0 million. Rental sales fell by 74.8%, or $14.3 million, in the three months ended October 31, 2009 compared to the same period of Fiscal 2008.In the three months ended November 1, 2008, approximately $11.2 million of revenues related to Hurricanes
